UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1790



NORMAN TAYLOR,

                                            Plaintiff - Appellant,

          versus


MICHAEL KANTOR, Secretary of Commerce,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-92-1799-K)


Submitted:   April 29, 1998                 Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Taylor, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, Baltimore, Maryland; Maury S. Epner, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motions (1) to compel; (2) for default judgment; (3) for reconsid-

eration of the denial of his motion to amend his complaint; and (4)

for judgment on the pleadings, and granting summary judgment to the

Defendant on his action filed under the Age Discrimination in
Employment Act (ADEA) of 1967. See 29 U.S.C.A. §§ 621-34 (West 1985
& Supp. 1998). We have reviewed the record and find no reversible

error. Because Taylor failed to establish a prima facie case of

discrimination under the ADEA, we affirm. See Conkwright v. West-
inghouse Elec. Corp., 933 F.2d 231, 233 (4th Cir. 1991). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2